 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3386 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1165 2nd Avenue in Des Moines, Iowa, as the Iraq and Afghanistan Veterans Memorial Post Office. 
 
 
1.Iraq and Afghanistan Veterans Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 1165 2nd Avenue in Des Moines, Iowa, shall be known and designated as the Iraq and Afghanistan Veterans Memorial Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Iraq and Afghanistan Veterans Memorial Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
